DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 10/21/2020.

Claim Objections
Claim 3 is objected to because of the following informalities:  amend “from/to” to –from and to- in ll. 3.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “a blade” to –the blade- in ll. 9.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  amend “A tissue” to –a tissue- in ll. 2.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  amend “wherein chromophores are determined from” to –wherein the processor is configured to determine chromophores from- in ll. 2-3 since the claim is an apparatus/product claim and not a method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 recite “The electrosurgical knife of claim…” in ll. 1; however, claim 1, upon which claims 9-14 depend, recite that the device being claimed is “A tissue sensing device for attachment to an electrosurgical knife”.  It is unclear if only the “tissue sensing device” is still being claimed in claims 9-14, or if the entire system of the tissue sensing device and the electrosurgical knife is being claimed.  If the “tissue sensing device” and not the “electrosurgical knife” is being claimed, it is unclear how claim 13 is further limits claim 14 as it further defines the “knife” which is functionally claimed and adds no structure, either implicit or explicit, to the “tissue sensing device”.  For purposes of examination, claims 9-14, will be interpreted as “The tissue sensing device of…”.  
Claim 9 recites “further comprising a lever” in ll. 1-2.  It is unclear if it is the knife or the tissue sensing device that comprises the “lever”.  
Claim 26 recites the limitation “wherein the chromophores include water content, or fat content, or both”; however, claim 25, upon which claim 26 depends, is an apparatus/product claim and the “chromophores”, when recited property (see claim 25 objection above), are not positively claimed”.  Thus, it is unclear how claim 26 further limits claim 25 since no additional structure, either implicit or explicit, of the system is recited. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7 & 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited). 
Concerning claim 1, as illustrated in at least Fig. 3A-4D, Roschak et al. disclose a tissue sensing device for attachment to an electrosurgical knife (device 200; [0044]), the tissue sensing device comprising:
a body having a proximal end portion that is configured to receive a portion of a housing of the electrosurgical knife (proximal end of handle portion 196 can engage another medical appliance; [0026], [0044]), and a distal end portion that is configured for movably supporting a blade of the electrosurgical knife (lumen 215 of catheter 202 supports a movable device 300; [0038]), and a grip portion between the distal end portion and the proximal end portion (coupling element 198 and sliding mechanism/actuator; [0027], [0044]); and 
a fiber optical sensor having a proximal end of the fiber optical sensor is configured to be connected to an optical console (sensing assembly 206 includes sensing element 208 on the distal end of catheter 202 and can be a fiber-optic system connected to control system 190 that measures reflected light or energy; [0028-0029]), wherein: the optical sensor is further arranged at the distal end portion such that when a blade of the electrosurgical knife is supported by the distal end portion, the distal end the optical sensor is adapted to be positioned separately to the blade (distal end sensing tip 208 can be positioned separately to the movable device 300 when movable device 300 is supported by coupling element 198; [0023], [0028-0029], [0045-0046]); 
and the distal end portion is adapted to be moved relative to the blade of the electrosurgical knife (device 300 can be advanced and/or retracting through lumen 215 thus making the distal end portion; [0045]); 
and a second optical fiber having a distal end at the distal end portion, the second optical fiber being adapted to receive light for spectral analysis.
Roschak et al. fail to provide details on the fiber optical sensor, and thus fail to specifically disclose a first optical fiber having a distal end arranged at the distal end portion, and a proximal end of the first optical fiber configured to be connected to an optical console; and a second optical fiber having a distal end at the distal end portion, the second optical fiber being adapted to receive light for spectral analysis.  However, Lin et al. disclose a tissue sensing device (10) comprising a body (40) having a proximal end portion and a distal end portion (42), a first optical fiber (44 or 45) having a distal end arranged at the distal end portion (42) and a proximal end configured to be connected to an optical console (20, 50, 60) and a second optical fiber (46 or 47 or 48) having a distal end at the distal end portion (42) and being adapted to receive light for spectral analysis and is connected to the optical console (20, 50, 60). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the fiber optic sensing system of Roschak et al. such that optical sensor of comprises a first optical fiber having a distal end arranged at the distal end portion, and a proximal end of the first optical fiber configured to be connected to an optical console; and a second optical fiber having a distal end at the distal end portion, the second optical fiber being adapted to receive light for spectral analysis in order to provide the 
In the modified invention of Roschak et al. in view of Lin et al. the distal end of the optical fiber is arranged at the distal end portion of the body such that when a blade of the electrosurgical knife is supported by the distal end portion, the distal end of the optical fiber is positioned separately to the blade and the distal portion is adapted to be moved relative to the blade (i.e., an optical fiber would extend from the proximal end of body 202 to distal end of body 202 of Roschak et al. in the modified invention) and the distal portion is adapted to be moved relative to the blade. 
Concerning claim 7, Roschak et al. disclose an optical console (190) configured for tissue inspection ([0028]; Fig. 1). 
Concerning claim 24, as illustrated in at least Fig. 3A-4D, Roschak et al. disclose  a system (inventive system 150; [0023]), comprising: 
a tissue sensing device for attachment to an electrosurgical knife (device 200; [0044]), the tissue sensing device comprising: a body having a proximal end portion that is configured to receive a portion of a housing of the electrosurgical knife (proximal end of handle portion 196 can engage another medical appliance; [0026], [0044]), a distal end portion that is configured for movably supporting a blade of the electrosurgical knife (lumen 215 of catheter 202 supports a movable device 300; [0038]), and a grip portion between the distal end portion and the proximal end portion (coupling element 198 and sliding mechanism/actuator; [0027], [0044]); a fiber optical sensor having a proximal end of the fiber optical sensor is configured to be connected to an optical console (sensing assembly 206 includes , wherein: the optical sensor is further arranged at the distal end portion such that when a blade of the electrosurgical knife is supported by the distal end portion, the distal end the optical sensor is adapted to be positioned separately to the blade (distal end sensing tip 208 can be positioned separately to the movable device 300 when movable device 300 is supported by coupling element 198; [0023], [0028-0029], [0045-0046]); and the distal end portion is adapted to be moved relative to the blade of the electrosurgical knife (device 300 can be advanced and/or retracting through lumen 215 thus making the distal end portion; [0045]).
While Roschak et al. disclose control system (190) measures reflected light or energy to confirm the presence or absence of blood vessels ([0028-0029]), Roschak et al. fail to provide details on the fiber optical sensor, and thus fail to specifically disclose a first optical fiber having a distal end arranged at the distal end portion, and a proximal end of the first optical fiber configured to be connected to an optical console; and a second optical fiber having a distal end at the distal end portion, the second optical fiber being adapted to receive light for spectral analysis and further Roschak et al. fail to specifically disclose a processor and a non-transitory computer-readable medium that stores instructions, which when executed by the processor, cause the processor to: spectrally analyze received light from the second optical fiber; identify the spectral signatures; and determine from the spectral signature the tissue type in front of or in direct vicinity of the blade.  However, Lin et al. disclose a tissue sensing device (10) comprising a body (40) having a proximal end portion and a distal end portion (42), a 
In the modified invention of Roschak et al. in view of Lin et al. the distal end of the optical fiber is arranged at the distal end portion of the body such that when a blade of the electrosurgical knife is supported by the distal end portion, the distal end of the optical fiber is positioned separately to the blade and the distal portion is adapted to be moved relative to the blade (i.e., an optical fiber would extend from the proximal end of body 202 to distal end of body 202 of Roschak et al. in the modified invention) and the distal portion is adapted to be moved relative to the blade. 
Concerning claims 25-26, Lin et al. further disclose a white light source (20) adapted to transmit white light through the second optical fiber (46 or 47 or 48) ([0048]; Fig. 1).  The system of Roschak et al. in view of Lin et al. is capable of determining chromophores, that include water content, fat content, or both, form the white light diffusively reflected from the tissue.   

Claims 2, 5, 9, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 1, in further view of Fogarty et al. (6,405,733, previously cited).
Concerning claim 2, Roschak et al. in view of Lin et al. fail to disclose the first optical fiber movably accommodated within the guiding tube.  However, Fogarty et al. disclose a medical device (Fig. 5A-C) comprising a sensing optical fiber (14) movably accommodated with within a guiding tube (660) respect to a blade (600).  At the time 
Concerning claim 5, Roschak et al. in view of Lin et al. fail to disclose the first optical fiber adapted to move relative to the distal end portion so that the distal end of the first optical fiber protrudes beyond the distal end portion.  However, Fogarty et al. disclose a medical device (Fig. 5A-C) comprising a sensing optical fiber (14) adapted to move relative to a distal end portion of a body (400) so that the distal end of the optical fiber protrudes beyond the distal end portion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. such that the first optical fiber is adapted to move relative to the distal end portion so that the distal end of the first optical fiber protrudes beyond the distal end portion in order to provide the benefit of deploying fiber optics as the operator sees fit as taught by Fogarty et al. (Col. 19, ll. 31-37, Col. 19-20, ll. 62-7, Col. 20, ll. 41-49; Fig. 5A-C) 
Concerning claim 15, Roschak et al. in view of Lin et al. fail to disclose the distal end of the first optical fiber adapted to protrude past an end of the blade.  However, Fogarty et al. disclose a medical device (Fig. 5A-C) comprising a sensing optical fiber (14), the distal end of the optical fiber (14) adapted to protrude past an end of the blade (600).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. 
Concerning claim 9, Roschak et al. disclose a lever (194) for moving the distal end portion of the tissue sensing device (200) between a first position in which the distal end portion is located at a tip portion of the blade (300), and a second position in which the distal end portion is located near the housing of the electrosurgical knife ([0026], [0045]; Fig. 3A).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840) in view of Lin et al. (2006/0173359), as applied to claim 1, in further view of Haijar (5,456,681).
Concerning claim 3, Roschak et al. in view of Lin et al. fail to disclose a protection plug which is arranged at the distal end of the first optical fiber and which is configured to transmit light from/to the optical fiber.  However, Haijar further disclose a protection plug (15) arranged at the distal end of the optical fiber and which is configured to transmit light from/to the optical fiber.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. to further comprise a protection plug which is arranged at the distal end of the first optical fiber and which is configured to transmit light from/to the optical fiber in order to provide the benefit of isolating the fiber from the surroundings as taught by Haijar. (Col. 3-4, ll. 58-32; Fig. 4a-e)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 1, in further view of Fogarty et al. (6,405,733, previously cited) and Haijar (5,456,681, previously cited).
Concerning claim 4¸Roschak et al. in view of Lin et al. fail to disclose the first optical fiber movable inside the guiding tube.  However, Fogarty et al. disclose a medical device (Fig. 5A-C) comprising a sensing optical fiber (14) movably accommodated with within a guiding tube (660) respect to a blade (600).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. such that the first optical fiber is movably inside the guiding tube in order to provide the benefit of deploying fiber optics as the operator sees fit as taught by Fogarty et al. (Col. 19, ll. 31-37, Col. 19-20, ll. 62-7, Col. 20, ll. 41-49; Fig. 5A-C)  Roschak et al. in view of Lin et al. and Fogarty et al. fail to disclose a cleaning element being arranged and configured for cleaning the tip of the first optical fiber when the optical fiber is moving inside the guiding tube.  However, Haijar disclose a medical device (10) comprising an optical fiber (14) movably accommodated within the guiding tube (20) and a cleaning element (22) being arranged and configured for cleaning the tip of the optical fiber (14) when the optical fiber is moving inside the guiding tube (20).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. and Fogarty et al. to further comprise a cleaning element being arranged and configured for cleaning the tip of the first optical 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 1, in further view of Tierney (2007/0239033, previously cited).
Concerning claim 6, Roschak et al. in view of Lin et al. fail to disclose a fiber connector for optically connecting the first optical fiber to an optical cable for connecting the optical fiber with the optical console.  However, Tierney et al. disclose a device (2) comprising a fiber connector (58) for optically connecting an optical fiber (25) to an optical cable (24) for connecting the optical fiber (25) with an optical console (5).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. to further comprise a fiber connector for optically connecting the first optical fiber to an optical cable for connecting the optical fiber with the optical console in order to provide the benefit of providing the light source and light detector as taught by Goodman et al. ([0050], [0063]; Fig. 1 & 15)

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited) and Fogarty et al. (6,405,733, previously cited), as applied to claim 15, in further view of Mische et al. (2007/0112343, previously cited). 
Concerning claim 10, Roschak et al. in view of Lin et al. and Fogarty et al. fail to disclose an elastic element for biasing the distal end portion of the tissue sensing device in a direction to a tip portion of the blade.  However, Mische et al. disclose an electrosurgical knife (10) comprising an elastic element (22) for biasing a distal end portion of a device (16) in a direction to a tip portion (20) of a blade (18).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. and Fogarty et al. to further comprise an elastic element for biasing the distal end portion of the tissue sensing device in a direction to a tip portion of the blade in order to provide the benefit of maintaining the distal end portion in a non-retracted position when not actively pulled backwards as taught by Mische et al. ([0034]; Fig. 1A-B)
Concerning claim 11, Roschak et al. in view of Lin et al. and Fogarty et al. fail to disclose the grip portion configured to be elastically deformed to move the distal end portion relative to the blade of the electrosurgical knife.  However, Mische et al. disclose an electrosurgical knife (10) comprising a grip portion (12, 16, 22) that is configured to be elastically deformed (spring 22 is elastically deformed) to move a distal end portion of a device (16) relative to a blade (20) of the electrosurgical knife (18). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. and Fogarty et al. such that the grip portion is configured to be elastically deformed to move the distal end portion relative to the blade of the electrosurgical knife in order to provide the benefit of 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited) and Fogarty et al. (6,405,733, previously cited), as applied to claim 15, in further view of Haijar (5,456,681, previously cited).
Concerning claim 12, Roschak et al. in view of Lin et al. and Fogarty et al. fail to disclose a means provided at the distal end portion of the tissue sensing device for cleaning the blade of the electrosurgical knife.  However, Haijar disclose a medical device (10) comprising a surgical knife (14) and a means (22) provided at a distal end portion of a tissue device (20) for cleaning the knife.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. and Fogarty et al. to further comprise a means provided at the distal end portion of the tissue sensing device for cleaning the blade of the electrosurgical knife in order to provide the benefit of having a means for removing attached tissue fragments while the device remains at the treatment site as taught by Haijar. (Col. 3, ll. 9-24 & 58-32; Fig. 4a-e)

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited) and Fogarty et al. (6,405,733, previously cited), as applied to claim 15, in further view of Allen (4,314,559, previously cited).
claim 13, Roschak et al. in view of Lin et al. and Fogarty et al. fail to disclose the blade coated with an anti-sticking layer.  However, Allan discloses an electrosurgical blade (10) that is coated with an anti-sticking layer (26).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. and Fogarty et al. such that the blade is coated with an anti-sticking layer in order to provide the benefit of avoiding the blade sticking to the tissue and causing blade dullness as taught by Allen. (Col. 1, ll. 34-47, Col. 3, ll. 25-37; Fig. 2)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited) and Fogarty et al. (6,405,733, previously cited), as applied to claim 15, in further view of Maahs et al. (2006/0184161, previously cited).
Concerning claim 14, while Roschak et al. in view of Lin et al. disclose the working tip (310) of device (300) can be any one of a variety of medical appliances and can be interchangeable ([0047], Fig. 4A-D), Roschak et al. fail to disclose the knife to be electrosurgical and further comprising an electrical console for providing electrical current to the blade of the electrosurgical knife.  However, Maahs et al. disclose an electrosurgical device comprising interchangeable tips (60-78), including an electrosurgical needle knife (78) that inherently comprises an electrical console for providing electrical current to the blade of the electrosurgical knife.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. such that the knife is 


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited) and Lin et al. (2006/0173359, previously cited). 
Concerning claim 16, as illustrated in at least Fig. 3A-4D, Roschak et al. disclose a knife (Fig. 3A), comprising:  
a blade (biopsy/coring device 300; [0047]);
a tissue sensing device for attachment to an electrosurgical knife (device 200; [0044]), the tissue sensing device comprising: a body having a proximal end portion that is configured to receive a portion of a housing of the electrosurgical knife (proximal end of handle portion 196 can engage another medical appliance; [0026], [0044]), and a distal end portion that is configured for movably supporting a blade of the electrosurgical knife (lumen 215 of catheter 202 supports a movable device 300; [0038]), and a grip portion between the distal end portion and the proximal end portion (distal end of handle portion can be gripped; [0044]); and 
a fiber optical sensor having a proximal end configured to be connected to an optical console (sensing assembly 206 includes sensing element 208 on the distal end of catheter 202 and can be a fiber-optic system connected to control system 190 that measures reflected light or energy; [0028-0029]), the fiber optical sensor being disposed at the distal end portion such that when a blade of the electrosurgical knife is supported by the distal end portion, the distal end is positioned separately to the blade (distal end sensing tip 208 can be positioned separately to the movable device 300 when movable device 300 is supported by coupling element 198; [0023], [0028-0029], [0045-0046]), wherein the distal end portion is adapted to be moved relative to the blade of the electrosurgical knife (device 300 can be advanced and/or retracting through lumen 215 thus making the distal end portion; [0045]); and 
a housing configured to be attached to the proximal end portion of the tissue sensing device (appliance 300 may include a fitting 302 such as a luer lock or hub that engages the handle 196 so that the appliance 300 may be coupled to the catheter device 200; [0044]).
While Roschak et al. disclose the working tip (310) of device (300) can be any one of a variety of medical appliances and can be interchangeable ([0047], Fig. 4A-D), Roschak et al. fail to disclose the knife and blade to be electrosurgical.  However, Maahs et al. disclose an electrosurgical device comprising interchangeable tips (60-78), including an electrosurgical needle knife (78).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. such that the knife is electrosurgical in order to provide the benefit of performing simultaneous tissue cutting and ablation procedures as taught by Maahs et al. ([0041]; Fig. 3A-J)
Roschak et al. fail to provide details on the fiber optical sensor, and thus fail to specifically disclose a first optical fiber having a distal end arranged at the distal end portion, and a proximal end of the first optical fiber configured to be connected to an 
In the modified invention of Roschak et al. in view of Lin et al. the distal end of the optical fiber is arranged at the distal end portion of the body such that when a blade of the electrosurgical knife is supported by the distal end portion, the distal end of the optical fiber is positioned separately to the blade and the distal portion is adapted to be moved relative to the blade (i.e., an optical fiber would extend from the proximal end of body 202 to distal end of body 202 of Roschak et al. in the modified invention) and the distal portion is adapted to be moved relative to the blade.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited) and Lin et al. (2006/0173359, previously cited), as applied to claim 16, in further view of Fogarty et al. (6,405,733, previously cited).
Claim 17 is rejected upon the same rationale as applied to claim 2. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited) and Lin et al. (2006/0173359, previously cited), as applied to claim 16, in further view of Haijar (5,456,681, previously cited).
Claim 18 is rejected upon the same rationale as applied to claim 3. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited), Lin et al. (2006/0173359, previously cited) and Haijar (5,456,681, previously cited), as applied to claim 18, in further view of Fogarty et al. (6,405,733, previously cited).
Claim 19 is rejected upon the same rationale as applied to claim 4. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited), Lin et al. (2006/0173359, previously cited), as applied to claim 19, in further view of Fogarty et al. (6,405,733, previously cited).
Claim 20 is rejected upon the same rationale as applied to claim 5. 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794